DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-20 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-13, drawn to a method of recovering a population of extracellular vesicles, in the reply filed on 28 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2022.
Claims 1-13 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities: 
1a.	The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided (see line 5, “said contaminants”).
Correction is required.  See MPEP § 608.01(b).

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
2a.	In claim 1, line 7, the phrase “capable of binding” should be amended to recite “that bind”.
2b.	In claim 1, line 8, the phrase “the target entities” should be amended to recite “a target entity”.
2c.	In claim 11, lines 1-2, the phrase “may include” should be amended to recite “comprise”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Claims 1-13 are rejected as being indefinite because in claim 1, line 5, the claim recites the phrase “relatively larger” and “relatively… more dense”. The term “relatively” is a subjective term and the specification does not provide a standard for measuring the scope of the term (see MPEP 2173.05(b)(III)).
3b.	The term “interact with” in claim 3 is a relative term which renders the claim indefinite. The term “interact with” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, does this term mean “bind”?  Or, “block” or “interfere with”? Or, possible “agonize”? 
3c.	Claims 4 and 5 are rejected as being indefinite because the term “held together by” in claim 4 is a relative term which renders the claim indefinite. The term “held together by” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how the first and second moieties are “held together by” by third and fourth moieties. For example, are the moieties bound to one another by covalent or ionic bonds? Are they fused together via a linker? Do the moieties simply coat the same surface of a bead or column? Or, something else altogether?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sher et al. (WO 2019014486; published 17 January 2019).
	Sher et al. teach a method comprising (a) contacting a biological sample with a functionalized capture surface under conditions sufficient to form a complex between the functionalized capture surface and at least one extracellular vesicle (EV) cell surface marker, wherein the functionalized capture surface comprises a reagent that is specific for the at least one cell surface marker; (b) separating the complex formed between the functionalized capture surface and the at least one cell surface marker from an unbound portion of the biological sample and retaining the unbound portion; (c) depleting one or more populations of EVs having at least one cell surface marker from the biological sample, and performing step (a)-(b) sequentially or simultaneously, if more than cell surface marker is used, by retaining the unbound portion of the biological sample; and optionally, (d) contacting the unbound portion with a second functionalized capture surface under conditions sufficient to form a complex between the second functionalized capture surface and at least one cell surface marker present in the unbound portion; (e) enriching one or more subpopulations of EVs having at least one cell surface marker from the unbound portion of the biological sample; and (f) isolating and purifying one or more subpopulations of EVs having at least one target biomarker from the unbound portion of the biological sample (page4, [0011]; page 20, [0096]).
	Sher et al. disclose that the capture surface is a population of beads, nanoparticles, sepharose, columns, or nanotubes that are functionalized with antibodies against different cell surface markers on the EV (page 13, [0071; page 14, [0076]; page 18, [0090]). Sher et al. indicate that the cell surface marker is selected from the group consisting of the markers shown in Tables 1A-1B and Figure 11 (page 8, [0034]).  It is noted that CD9 is listed in Table 1A under “various cell types” and CD63 is listed in Table 1B (pages 20-21).  
	Sher et al. teach that the starting biological material may be pre-processed, such as centrifuging the sample, filtering the sample, or pre-clearing the sample to remove large unwanted particles, cells, cell debris, or other contaminants, meeting the limitations of claim 1, subpart (a) and claim 11 (page 19, [0095]; page 33, [[0163]).


5.	Claims 1-7, 11, and 12 are rejected are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildonen et al. (Scientific Reports 6: 36331, 2016).
	Hildonen et al. teach that urine samples are collected from subjects and centrifuged to remove particulate matter, including cells and debris (page 2, 2nd to last paragraph).  Hildonen et al. disclose incubating the diluted and clarified urine with magnetic beads coupled to CD9, CD63, or CD81 (page 2, last paragraph; bottom of page 4 through the middle of page 5).  Hildonen et al. disclose that the exosome-antibody-bead complexes are then incubated with the corresponding fluorescence secondary antibody, meeting the limitations of claims 4 and 5 (see especially Figure 1A, #2; page 3, 1st full paragraph). The bead solution is mounted on slides positioned on a device of circulating magnets to distribute and isolate the beads (page 3, 1st full paragraph).
Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
* Lim et al. (J Nanobiotechnol 17: 1, 07 January 2019; Lim et al. teach the isolation of exosomes from cell culture and patient plasma by capturing the exosomes on nanowires conjugated with anti-CD9, anti-CD63, and anti-CD81 (Figure 1a; page 3, column 2; page 4, column 1)


	** MBL ExoCap Product Catalog (2017; Exocap teaches a streptavidin and exosome CD9/CD63/CD81 monoclonal antibody-biotin kit (page 9); Exocap discloses that magnetic beads are prepared that comprise streptavidin and biotinylated antibody (page 9, figure section (1)); Exocap teaches that contaminants are removed from serum, plasma, cell culture supernatant; the capture beads are added to the sample; mixture is washed; and the exosomes are isolated (page 9, figure section (2); page 10, column 1))  

	** Sharma et al. (J Extracell Vesicles 7: 1435138, 2018; teach removing cell fragments, large vesicles, and excess plasma proteins from plasma (page 3, Figure 1); disclose melanoma-derived exosomes (MTEX) are captured by biotinylated CSPG4 antibody coated on streptavidin-labeled beads (page 3, Figure 1); Sharma et al. continue to teach that supernatant containing non-captured exosomes is harvested and the exosomes are re-captured on streptavidin beads coated with biotinylated anti-CD63 antibodies (page 4, top of column 1)) 


	Diagenode ExolP kit user manual (23 October 2015; teach cell and debris pre-clearance of biological sample (bottom of page 6 through the top of page 7; page 8, protocol 1); teach sample incubation with ExolP kit (kits consist of magnetic capture beads coupled with antibodies that recognize CD9, CD63, CD81, EpCAM, or a composite of all) (page 4; page 5, product components); disclose exosome elution after bead incubation (page 10))

	JSR Life Sciences ExoCap user manual (19 June 2015; teach cell and debris pre-clearance of biological sample (page 3, protocol 1); teach sample incubation with ExoCap kit (kits consist of magnetic capture beads coupled with antibodies that recognize CD9, CD63, CD81, EpCAM, or a composite of all) (page 2); disclose exosome elution after bead incubation (page 1, 4))

	
References reviewing exosome/extracellular vesicle isolation techniques

Konoshenko et al. Biomed Res Internat 2018: 8545347

Li et al. Theranostics 7(3): 789-804, 2017

Willms et al. Front Immunol 8: 738, 2018


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BEB
Art Unit 1647
31 October 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647